Citation Nr: 0003829	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  99-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection for a left eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  This appeal arises from a March 1999 rating action 
which denied service connection for disorders of both eyes, 
characterized as blindness.  


REMAND

In December 1999, the Board of Veterans' Appeals (Board) 
received additional medical evidence consisting of an 
optometric clinical report from T. Donnelly, O.D., in support 
of the veteran's claim for service connection for a bilateral 
eye disorder.  In written argument dated in December 1999, 
the veteran's representative requested that this evidence be 
remanded to the RO for initial consideration pursuant to the 
provisions of 38 C.F.R. § 20.1304(c) (1999) prior to an 
appellate decision in this case by the Board.  38 C.F.R. 
§ 20.1304(c) provides that any pertinent evidence submitted 
which is accepted by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit to which the evidence relates may be allowed 
on appeal without such referral.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

The RO should readjudicate the veteran's 
claim for service connection for a right 
eye disorder and a left eye disorder to 
reflect consideration of the December 
1999 optometric clinical report from Dr. 
Donnelly.  

If the veteran's claims have not been granted, he and his 
representative should be issued an appropriate SSOC, and the 
case should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U,S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


